DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
In Applicant’s response dated 09/22/2021, Applicant elected Group II without traverse. Accordingly, Claims 1 – 4 and 12 – 21 are withdrawn from consideration and Claims 5 – 11 remain pending for examination.

Status of the Claims
Claims 5 – 11 are rejected under pre-AIA  35 U.S.C. 103(a).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 has been entered and considered by the examiner.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001] should be amended to indicated that U.S. Patent Application No. 14/830,322 is now U.S. Patent No. 10,558,735.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 5 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gran et al. (US 2010/0095332) (hereinafter, Gran) (cited IDS 12/20/2019, cited No. 138) in view of Rakib et al. (US 2009/0327894) (hereinafter, Rakib).

Regarding Claim 5, Gran teaches a method for transferring internet media content using an application on a mobile device to transfer internet media content (See Gran’s Abstract and par 0048), the method comprising the steps of: 
retrieving first web content for a web page for display on the mobile device using a first content request having a first requester identification field which specifies one of the mobile device and a mobile device web browser (Gran in par 0048, teaches a method for controlling media rendering in a network using a mobile device. The method is controlling and/or rendering media in a home network using remote access and/or a remote user interface. Gran in par 0051, further teaches that a user of the control point 9 may browse the multimedia content files available on the first ;
92creating a rendered web page from the first web content wherein a Hypertext Markup Language (HTML) rendering engine creates the rendered web page and further wherein the rendered web page is displayed to a user of the mobile device (Gran in par 0065, further teaches that the control element 100 may expose one or more control interfaces. Each of the control interfaces may allow one or more mobile devices to control functional capabilities of the control element 100 which may have standard UPnP Av control Point capabilities and/or enhanced device queue capabilities. Gran in par 0068 and Fig. 4, teaches that control interfaces 151, 152, 153 may be exposed via any available connection by which the control element 100 may communicate with the mobile devices 141, 142, 143. Gran in par 0072 – 0073 and Fig(s). 4 – 5, further teaches that the control interface may allow control of the control element 100 via standard software that may be present on the mobile devices 141, 142, 143. Such standard software may be, for example an HTML web browser, an XHTML web browser, a JavaScript interpreter, a Java virtual machine, a Flash Player and/or the like. In these cases, the control interface may be designed and/or formatted for ;
receiving a user interaction signal generated in response to user input on the mobile device wherein the user input is accepted after display of the rendered web page and further wherein the application receives the user interaction signal (Gran in par 0093 – 0094 and Fig. 6, further teaches that the user may utilize the mobile device 200 to instruct the control element 100 to direct a specific media rendering device to render a specific media rendering device to render a specific multimedia content file. The user may utilize the mobile device 200 to instruct the control element 100 to control a play state of a specific media rendering device. For example, the mobile device 200 may request VCR-like control over the specific media rendering device, such as, for example, play, stop, pause, fast-forward, reverse, position seeking and/or the like);
However, Gran does not specifically disclose retrieving second web content for the web page using a second content request having a second requester identification field which is different than the first requester identification field; 
analyzing the second web content to determine an alternate version of the internet media content for display on an external rendering device in communication with the mobile device; and 
initiating transfer of the alternate version of the internet media content to the external rendering device.  
Rakib in par 0044, teaches that a video source can be local or remote (e.g., an internet video streaming server). Often, the video source is a remote server, Internet web server, or television station, but the video data from this remote station may be saved on a local storage before it is played back. Rakib in par 0063, further teaches that the remote control functionality can be embedded in other devices such as personal digital assistants and cell phone devices. Smart phones and other cells phones such as cell phones that operate using the Microsoft Windows Mobile OS. 
Rakib in par 0064, further teaches that the functionality of a remote device is a hypervideo client, receiving video data and metadata, inputting the user action, retrieving the corresponding metadata and performing the corresponding action.
Rakib in par 0067, further teaches the term "media router" is used as a generic term to encompass the device that acts as the local video and video metadata server to the system. The main function of the media router is to receive video data from a video source and transmit it to primary display devices and remote devices in a synchronized manner. The video data transmitted to the remote device will be a downscaled version of the video data transmitted to the primary display device.
Rakib in par 0075, further teaches that since the remote control display will often be smaller than the main video display, and since the remote control will often 
Rakib in par 0096 further teaches that in a typical operation scenario, video data 106 from the video source 100 are transmitted to the primary displays 114 and to the remote devices 150 in a synchronized manner, in such a way that most of the time, the image displayed on the primary display 114 corresponds to the image displayed on the remote display 152. The video data displayed on the remote display 152 can be a processed version of the video data displayed on the primary display 114, processing including, for example, compression, filtering, spatial and temporal resolution change, etc. Metadata 108 is communicated from metadata source 102 to remote devices 150.
Rakib in par 0131 - 0132, further teaches that the viewing session starts when the requests a video program using the user’s remote control 1300. The remote control software directs the remote control hardware to send a video program request to the media router hardware. This signal is then relayed to the media router software. The media router software routine 1302 interprets this request, and finds the requested video program.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching as in Rakib with the teaching as in Gran to provide the user of Gran with different version of content based on the type of device as discussed in Rakib. The motivation for doing so would have been to provide a method in which the data is compressed or downsize enough to be compatible with the remote control, thus efficiently using the limited bandwidth (See Rakib par 0132).

Regarding Claim 6, Gran in view of Rakib teaches the limitations contained in parent Claim 5. Gran further teaches:
further comprising the steps of: 
analyzing the first web content to identify media controls (Gran teaches a system and a method control media rendering in a network using a mobile device. The system and method enable a user to control media rendering on multiple rendering devices connected to the home network using the mobile device (See Gran’s Abstract and par 0048). Gran in par 0065, further teaches that the control element 100 may expose one or more control interfaces. Each of the control interfaces may allow one or more mobile devices to control functional capabilities of the control element 100 which may have standard UPnP Av control Point capabilities and/or enhanced device queue capabilities); and 
modifying the first web content to insert additional media controls displayed on the mobile device (Gran in par 0072 – 0073 and Fig(s). 4 – 5, further teaches that the control interface may allow control of the control element 100 via standard software that may be present on the mobile devices 141, 142, 143. Such standard software may be, for example an HTML web browser, an XHTML web browser, a JavaScript interpreter, a Java virtual machine, a Flash Player and/or the like. In these cases, the control interface may be designed and/or formatted for compatibility with specific standard software modules. For example, the control element 100 may expose a control interface based on XHTML web pages supplemented with JavaScript. As another example, the control element 100 may expose a Flash (.swf) file having .

Regarding Claim 7, Gran in view of Rakib teaches the limitations contained in parent Claim 5. Gran further teaches:
wherein the HTML rendering engine generates the user interaction signal (Gran in par 0072 – 0073 and Fig(s). 4 – 5, further teaches that the control interface may allow control of the control element 100 via standard software that may be present on the mobile devices 141, 142, 143. Such standard software may be, for example an HTML web browser, an XHTML web browser, a JavaScript interpreter, a Java virtual machine, a Flash Player and/or the like. In these cases, the control interface may be designed and/or formatted for compatibility with specific standard software modules. For example, the control element 100 may expose a control interface based on XHTML web pages supplemented with JavaScript. As another example, the control element 100 may expose a Flash (.swf) file having ActionScript code which may implement a user interface on the mobile device and/or which may be capable of communicating with and/or controlling the control element 100. As generally illustrated in figure 5, the control element 100 may expose the control interfaces 151, 152, 153 to connect to the mobile devices 141, 142, 143 which may then control functions that may be provided by the control element 100. Gran in par 0093 – 0094 and Fig. 6, further teaches that the user .

Regarding Claim 8, Gran in view of Rakib teaches the limitations contained in parent Claim 5. Gran further teaches:
wherein the second web content is not used to display a web page on the mobile device (Gran in par 0072 – 0073 and Fig(s). 4 – 5, further teaches that the control interface may allow control of the control element 100 via standard software that may be present on the mobile devices 141, 142, 143. Such standard software may be, for example an HTML web browser, an XHTML web browser, a JavaScript interpreter, a Java virtual machine, a Flash Player and/or the like. In these cases, the control interface may be designed and/or formatted for compatibility with specific standard software modules. For example, the control element 100 may expose a control interface based on XHTML web pages supplemented with JavaScript. As another example, the control element 100 may expose a Flash (.swf) file having ActionScript code which may implement a user interface on the mobile device and/or which may be capable of communicating with and/or controlling the control element 100. As generally illustrated in figure 5, the control element 100 may expose the control interfaces 151, 152, 153 to .

Regarding Claim 9, Gran in view of Rakib teaches the limitations contained in parent Claim 5. Rakib further teaches: 
wherein the second web content has a set of visual elements necessary for display of the second web content as a web page and further wherein retrieval of the second web content does not retrieve the visual elements (Rakib in par 0081 – 0083, further teaches that the media router may be configured to respond to standard video control signals, such as stop, start, channel change etc., coming from the remote control. The remote control has both an ability to receive and display a copy of the video that is being displayed on the main video screen, and also an ability to inform the user as to what objects in the video screen. This can often be done visually by using the metadata sent by the media router to highlight the metadata linked object or objects of interest in the scene, show a small picture-in-picture of icons or small photos of recognized objects, putting arrow or marker over the metadata linked objects or by other means. The user will then interact with the remote control by various means, such as pushing buttons on the surface of the remote control, manipulating a mouse or mouse-like device on the remote control, touching the screen of the remote control or other means)-7-Application: 14/830,322 Office Action dated January 25, 2018.  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching as in Rakib with the teaching as in Gran to provide the user of Gran with different version of content based on the type of device as 

Regarding Claim 10, Gran in view of Rakib teaches the limitations contained in parent Claim 5. Rakib further teaches:
wherein the application initiates the transfer of the alternate version of the internet media content in response to receiving the user interaction signal (Rakib in par 0075, further teaches that since the remote control display will often be smaller than the main video display, and since the remote control will often communicate with the set-top box via radio signals, such as Bluetooth radio signals, the set-top box will often send a compressed or downsized version of the video to the remote control device. Rakib in par 0085, further teaches that some other application can include updating the metadata information, storing additional metadata information, printing out metadata information, ordering, bookmarking, transferring the additional information to another device and transferring the additional information to another person.
Rakib in par 0096 further teaches that in a typical operation scenario, video data 106 from the video source 100 are transmitted to the primary displays 114 and to the remote devices 150 in a synchronized manner, in such a way that most of the time, the image displayed on the primary display 114 corresponds to the image displayed on the remote display 152. The video data displayed on the remote display 152 can be a processed version of the video data displayed on the primary display 114, processing 
Rakib in par 0131 - 0132, further teaches that the viewing session starts when the requests a video program using the user’s remote control 1300. The remote control software directs the remote control hardware to send a video program request to the media router hardware. This signal is then relayed to the media router software. The media router software routine 1302 interprets this request, and finds the requested video program.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching as in Rakib with the teaching as in Gran to provide the user of Gran with different version of content based on the type of device as discussed in Rakib. The motivation for doing so would have been to provide a method in which the data is compressed or downsize enough to be compatible with the remote control, thus efficiently using the limited bandwidth (See Rakib par 0132).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gran in view of Rakib and in further view of Swenson et al. (US 8,630,512) (hereinafter, Swenson).

Regarding Claim 11, Gran in view of Rakib teaches the limitations contained in parent Claim 5. 
wherein the second requester identification field specifies a full web browser which the mobile device is not capable of running.
Swenson in Col. 1 lines 25 – 44, teaches that end-user application that consume relatively large amounts of bandwidth and processing power, such as web browser applications, may provide unsatisfactory user experiences when run on mobile client device. These unsatisfactory user experiences often result from a poor ability to provide the fast paced interactivity expected of web browsing sessions. Many mobile client devices, such as cellular phones, may not be capable of adequately supporting full-featured versions of such applications. Swenson in Col. 15 lines 20 – 57, and Fig. 10, further teaches that low resolution tiles are also used to reduce the number of transmissions between client and server and allow a client user to quickly view a complete version of the content for display, These low resolution tiles allow the server to transmit the data describing a larger amount of the content for display by the server, For example, a low resolution tile is used to communicate an overview of a complete web page to the client.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching as in Swenson with the teaching as in Gran and Rakib to provide the user of Gran with data that represent a full version of web content. The motivation for doing so would have been to provide a method in a low resolution tile is used to communicate an overview of a complete webpage to the client, thus saving user resources (See Swenson Col 1 lines 25 – 44 and Col. 15 lines 50 – 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176